[Cite as State v. Shabazz, 2020-Ohio-799.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 108353
                 v.                                :

DAWUD SHABAZZ,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 5, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-18-626570-A and CR-18-633959-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Gregory Paul, Assistant Prosecuting
                 Attorney, for appellee.

                 Ruth R. Fischbein-Cohen, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Dawud D. Shabazz (“Shabazz”) appeals his

guilty plea and asks this court to vacate his convictions. We affirm.

                   Shabazz pleaded guilty in two separate cases. In the first case,

Cuyahoga C.P. No. CR-18-626570-A, Shabazz pleaded guilty to one count of child
endangering, a third-degree felony, in violation of R.C. 2919.22(A); and one count

of obstructing justice, a fifth-degree felony, in violation of R.C. 2921.32(A)(5). In the

second case, Cuyahoga C.P. No. CR-18-633959-A, Shabazz pleaded guilty to three

counts of attempted child endangering, third- and fourth-degree felonies, in

violation of R.C. 2919.22(B)(1) and (3); and one count of child endangering, a third-

degree felony, in violation of R.C. 2919.22(B)(3). Shabazz was sentenced to a total

prison term of six years.

I.    Facts and Procedural History

               At Shabazz’s plea hearing, he pleaded guilty to punching his 19-month

old nephew, Z.F., in the head because the nephew asked for milk during an argument

between Shabazz and the nephew’s mother. Z.F. became unresponsive, and was

taken to the hospital, where he was diagnosed with a retinal hemorrhage and a

subdural hematoma. The other child living in the Shabazz home also complained of

physical abuse at the hand of Shabazz.

               Shabazz pleaded guilty and stated, at his sentencing hearing,

      [y]es, your Honor. I can’t change the past of what happened, and
      reflect. I understand the circumstances of discipline and how we can
      over exceed. However, the only fact that I have suffered it’s significant
      time —

      ***

      No. What I’m saying is — I meant to say this, ma’am. My children
      have suffered as well as I have suffered from being absent while in
      CBCF. It have given me enough time to reflect as well as being here
      ten months has given me enough time to reflect on the actions that I
      have made.
      Also, I’ve learned since then how to handle myself, and how to be
      productive in society, as well as how to be productive as a man and a
      father to my children.

      I have one son with Ms. Howard, so, you know, I definitely miss him,
      and I understand the circumstances that’s held against me.

      Prior to this situation, I wasn’t given no skills on how to handle certain
      things so I did go overboard, and I’m holding myself responsible for
      such matters.

      However, since then, I have changed. I have become smarter and
      more educated on how to handle myself as well as children in the
      future.

      And I hope that you can understand and consider the circumstances
      of this case, and understand where I stand right now.

(Tr. 20-21.)

               At the plea hearing, after Shabazz pleaded guilty, the trial court

stated, “[l]et the record reflect that I find you knowingly, voluntarily, and with a full

understanding of your rights entered your change of plea. I accept them, make [a]

finding of guilt. On the recommendation of the prosecutor’s office, nolle the

remaining counts.” (Tr. 12-13.)

               Shabazz’s guilty plea was a result of a plea agreement between

Shabazz and the state. In exchange for Shabazz’s guilty plea, the state agreed to nolle

13 counts from the original 19-count indictment. At the plea hearing, the trial court

fully advised Shabazz of his constitutional rights regarding his guilty pleas. (Tr. 6-

12.) Shabazz was sentenced to six years imprisonment, and filed this appeal

assigning two errors for our review:
      I.    The finding of guilt herein was against the manifest weight of
            the evidence absent sufficiency as required by law; and,

      II.   The trial court erred in not considering the R.C. 2929.12 factors
            at sentencing.

II.   Manifest Weight and Sufficiency of Evidence

              Shabazz contests his guilty plea as not being intelligently made

because it was against the manifest weight of the evidence and absent sufficient

proof as required by law. Crim.R. 11 governs how trial courts should accept a

defendant’s guilty plea. Under Crim.R. 11(C)(2),

      [i]n felony cases the court may refuse to accept a plea of guilty or a
      plea of no contest, and shall not accept a plea of guilty or no contest
      without first addressing the defendant personally and doing all of the
      following:

            (a) Determining that the defendant is making the plea
            voluntarily, with understanding of the nature of the charges and
            of the maximum penalty involved, and, if applicable, that the
            defendant is not eligible for probation or for the imposition of
            community control sanctions at the sentencing hearing.

            (b) Informing the defendant of and determining that the
            defendant understands the effect of the plea of guilty or no
            contest, and that the court, upon acceptance of the plea, may
            proceed with judgment and sentence.

            (c) Informing the defendant and determining that the
            defendant understands that by the plea the defendant is
            waiving the rights to jury trial, to confront witnesses against
            him or her, to have compulsory process for obtaining witnesses
            in the defendant’s favor, and to require the state to prove the
            defendant’s guilt beyond a reasonable doubt at a trial at which
            the defendant cannot be compelled to testify against himself or
            herself.

The trial court fully complied with Crim.R. 11(C)(2). (Tr. 6-13.)
               Shabazz argues that his plea is comparable to an Alford plea, where

he maintained his innocence. An Alford plea is made to a reduced charge, only as a

risk assessment to taking the matter to trial. However, “[u]nder Alford, a trial court

may accept a guilty plea despite claims of innocence ‘when a factual basis for the

guilty plea is evidenced by the record.’” State v. Alvelo, 2017-Ohio-742, 85 N.E.3d
1032 (8th Dist.), citing State v. Johnson, 8th Dist. Cuyahoga No. 103408, 2016-

Ohio-2840, ¶ 27. Additionally, “[a]n Alford plea exists where a defendant enters a

guilty plea contemporaneously with a ‘protestation of innocence.’” Alvelo at ¶ 23,

quoting Alford v. North Carolina, 400 U.S. 25, 37-38, 91 S. Ct. 160, 27 L. Ed. 2d 162

(1970). Shabazz did not protest his innocence at the plea hearing or at sentencing,

and took responsibility for his actions. Therefore, Shabazz’s plea is not akin to an

Alford plea.

               Additionally, Shabazz has provided no evidence that the trial court

failed to follow the requirements of Crim.R. 11 at the time he entered his plea of

guilty in exchange for concessions by the state of Ohio. The record reveals that the

trial court fully advised Shabazz that he was waiving certain rights, and Shabazz

agreed to waive those rights. “By entering a guilty plea, a defendant waives his right

to present manifest-weight-of-the-evidence or sufficiency-of-the-evidence attacks

against his convictions.” State v. Barrett, 2d Dist. Montgomery No. 24150, 2011-

Ohio-2303, citing State v. Griggs, 103 Ohio St. 3d 85, 2004-Ohio-4415, 814 N.E.2d
51; State v. Rice, 8th Dist. Cuyahoga No. 106953, 2018-Ohio-5356, ¶ 7; State v.

Jamison, 2d Dist. Montgomery No. 21165, 2006-Ohio-4933, ¶ 38. (““‘A guilty plea
waives a defendant’s right to challenge sufficiency or manifest weight of the

evidence.’””).

                 Crim.R. 11(B)(1) provides that “a plea of guilty is a complete

admission of the defendant’s guilt.”         By entering a plea of guilty, Shabazz

surrendered his right to have the state prove his guilt beyond a reasonable doubt.

State v. Patton, 2d Dist. Clark No. 2016-CA-37, 2017-Ohio-1197, ¶ 16.

                 Shabazz’s first assignment of error is overruled.

III.   Sentencing Factors

       A.    Standard of review

                 When we review felony sentencing, our review follows the standard

set forth in R.C. 2953.08(G)(2), which provides,

       [t]he court hearing an appeal under division (A), (B), or (C) of this
       section shall review the record, including the findings underlying the
       sentence or modification given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a
       sentence that is appealed under this section or may vacate the
       sentence and remand the matter to the sentencing court for
       resentencing. The appellate court’s standard for review is not whether
       the sentencing court abused its discretion. The appellate court may
       take any action authorized by this division if it clearly and
       convincingly finds * * * the following:

       ***

       (b) That the sentence is otherwise contrary to law.

Id.

                 A sentence is contrary to law if the sentence is more or less than the

statutory range or if the trial court does not consider purposes and principles of
felony sentencing in R.C. 2929.11 and the sentencing factors in R.C. 2929.12.

State v. Franklin, 8th Dist. Cuyahoga No. 107482, 2019-Ohio-3760, ¶ 41, citing

State v. Pawlak, 8th Dist. Cuyahoga No. 103444, 2016-Ohio-5926, ¶ 58. However,

in its consideration, the trial court is not mandated to make findings or give their

reasoning for imposing more than the minimum sentence. Id.              Therefore, a

sentence is not contrary to law when it is within the statutory range and where the

trial court considered R.C. 2929.11 and 2929.12. State v. Price, 8th Dist. Cuyahoga

No. 104341, 2017-Ohio-533, ¶ 14.

      B.     Whether the Trial Court Considered the R.C. 2929.12
             Factors at Sentencing

              Shabazz is not arguing that the trial court did not consider the

statutory factors set forth in R.C. 2929.11 relating to the purposes and principles of

felony sentencing. Rather, Shabazz contends that the trial court did not consider

the seriousness and recidivism factors set forth in R.C. 2929.12(E) before sentencing

him. “Although there is a mandatory duty to ‘consider’ the relevant statutory factors

under R.C. 2929.11 and 2929.12, the sentencing court is not required to engage in

any factual findings under R.C. 2929.11 or 2929.12.” State v. Gonzalez, 8th Dist.

Cuyahoga No. 102579, 2015-Ohio-4765, ¶ 6, citing State v. Bement, 8th Dist.

Cuyahoga No. 99914, 2013-Ohio-5437, ¶ 17, and State v. Combs, 8th Dist. Cuyahoga

No. 99852, 2014-Ohio-497, ¶ 52.

              Specifically, Shabazz argues that the trial court did not consider

R.C. 2929.12(E), which states,
      The sentencing court shall consider all of the following that apply
      regarding the offender, and any other relevant factors, as factors
      indicating that the offender is not likely to commit future crimes:

            (1) Prior to committing the offense, the offender had not been
            adjudicated a delinquent child.

            (2) Prior to committing the offense, the offender had not been
            convicted of or pleaded guilty to a criminal offense.

            (3) Prior to committing the offense, the offender had led a law-
            abiding life for a significant number of years.

            (4) The offense was committed under circumstances not likely
            to recur.

            (5) The offender shows genuine remorse for the offense.

Id.

              At the sentencing hearing, the trial court stated,

      [a]ll right. I have considered the purposes and principles of the Ohio
      Revised Code sections regarding sentencing.           I’ve read the
      Presentence report. I’ve listened to what everybody had to say.

      I reviewed your record, Mr. Shabazz, and I have had an opportunity
      to read the letters.

      I think the only inference is that you did try and get Ms. Howard to lie
      to change her story, and there’s so many things in this letter, but here’s
      the one that I will quote and this is a quote, and so pardon any
      grammatical errors.

      ***

      You know you have a record. You were permitted in 2017 to plead to
      attempted domestic violence. You violated that. You also a have in
      2013, domestic violence with a prior conviction.

      In ‘11, you pled guilty to attempted domestic violence with prior
      convictions, a felony of the fifth degree.
      And so I suppose it’s really no surprise that you continued that kind
      of activity throughout the rest of your life, and God help these poor
      children.

(Tr. 32-33.)

               The trial court discussed Shabazz’s prior violent history, reoccurrence

of the same type of behavior resulting in the Shabazz not living a law-abiding life.

The record reveals that the trial court considered the factors under R.C. 2929.11 and

2929.12 when sentencing Shabazz. “While trial courts must carefully consider the

statutes that apply to every felony case, it is not necessary for the trial court to

articulate its consideration of each individual factor as long as it is evident from the

record that the principles of sentencing were considered.” State v. Roberts, 8th Dist.

Cuyahoga No. 89236, 2008-Ohio-1942, ¶ 10. We add that the trial court stated in

its journal entry that it considered the required factors under R.C. 2929.11 and

2929.12. Therefore, we find that the trial court fulfilled its statutory requirements.

State v. Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112, ¶ 9.

               Shabazz’s second assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that the appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MICHELLE J. SHEEHAN, J., CONCUR